UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-1297



GEORGE HENSON, JR.,

                                               Plaintiff - Appellant,

             versus


COMMISSIONER    OF       THE    SOCIAL   SECURITY
ADMINISTRATION,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-99-524)


Submitted:    May 29, 2003                     Decided:   June 3, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Henson, Jr., Appellant Pro Se.       Debra Jean Prillaman,
Assistant United States Attorney, Joan Elizabeth Evans, Assistant
United States Attorney, Richmond, Virginia; Eileen Alice Farmer,
SOCIAL SECURITY ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       George   Henson,   Jr.,    appeals   the   district   court’s    order

accepting the recommendation of the magistrate judge affirming the

Social Security Commissioner’s denial of disability benefits for a

period from 1993 to 1998.        We have reviewed the record and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.      See Henson v. Commissioner of the Social Sec.

Admin., No. CA-99-524 (E.D. Va. Jan. 9, 2003).            We dispense with

oral    argument   because   the    facts   and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                  AFFIRMED




                                      2